DETAILED ACTION
The following Office Action is in response to the Amendment filed on April 27, 2022.  Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections - 35 U.S.C. §103” section on pages 6-10 of the Applicant’s Response filed on April 27, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Papa, Meade, and Zemlok references does not teach the claimed invention because the Zemlok reference does not teach a suturing device that rotates a needle, but rather discloses a stapler, arguing that the teachings associated with operating a linear stapler have nothing to do with a suturing device and that the two are completely different devices that operative in completely different ways, therein making the combination improper.  However, the examiner asserts that the rejection is based on the combination of all three references to teach the claimed invention and that the combined teachings of the references must be considered in determining what would be obvious to those of ordinary skill in the art.
The Papa reference is used as the base reference.  The Papa reference teaches the structural features of the claimed invention, but teaches a manually operated suturing device as opposed to a motorized suturing device that is actuated by a motor and includes a control circuit for automated capabilities.  This would motivate a person having ordinary skill in the art to look to automated surgical tools to allow for automation of Papa’s suturing device.  The Meade reference teaches a motorized and automated suturing instrument that is similar in form and function to that of the Papa reference.  Although the Meade reference teaches a computerized system including cartridge detection and a control system, the control system does not specifically teach the sensing of the size of a suturing needle installed within said end effector and an adjustment of the actuation stroke of the motor to accommodate the size of the suturing needle installed.  This would then motivate a person having ordinary skill in the art to look to other automated, computerized surgical systems.  The Zemlok reference fits within this classification of art.  Although the primary embodiment of the Zemlok reference is disclosed as a stapler, the reference teaches that the loading unit may incorporate various end effectors such as vessel sealing devices, linear stapling devices, circular stapling devices, cutters, among others.  Thus, the teachings of the Zemlok reference with regards to the identification and detection of cartridges or loading units for automated, computerized surgical systems fits within the analogous art class when considering the combination of the references as a whole.  The motivation and the rationale exist in combining the Papa, Meade, and Zemlok references, and all of said references may be considered analogous art when considering the procession of logic in combining the references.  Therefore, the rejections of the claims as being unpatentable under 35 U.S.C. §103 over Papa, Meade, and Zemlok stand.
The applicant then argues that the combination of the Meade and Overmyer references is improper because the Overmyer reference teaches a lockout mechanism for a system that works in a materially different manner compared to the Meade reference, arguing that the lockout of the Overmyer reference prevents a tissue cutting knife from being moved distally without an unspent staple cartridge being present, while the Meade reference does not teach a tissue cutting knife and further teaches the needle being missing from the system when the cartridge is missing.  However, the examiner asserts that the teaching of the Overmyer reference is being viewed too narrowly by the applicant.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Thus, when viewing the Overmyer reference, a person having ordinary skill in the art will recognize a control circuit for a surgical device including a sensing and detection system.  This system prevents actuation of parts of the surgical system when a cartridge is missing from the system.  A person having ordinary skill in the art would recognize that the same lockout mechanism may be applied to the pertinent parts of the Meade reference, which also teaches an automated, computerized surgical instrument.  Although the parts of the surgical instrument of Overmyer involved in the lockout mechanism do not relate directly to specific parts of the Meade reference, a person having ordinary skill in the art would still recognize the motivation and benefits of providing a mechanism to lockout the specific parts of the Meade reference when a cartridge is not installed in the surgical instrument.  Therefore, the rejections of the claims under 35 U.S.C. §103 over Meade and Overmyer stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US 2006/0282096, hereinafter Papa) in view of Meade (US 2018/0242967) and Zemlok (US 2015/0209035).
Concerning claim 1, the Papa et al. prior art reference teaches a surgical suturing system (Figure 83; 3510), comprising: a shaft (Figure 83; 3516); a firing drive (Figure 3; 30) which is actuated by a handle ([¶ 0070]); an end effector extending distally from said shaft (Figure 83; 3514), wherein said end effector comprises: a needle driver configured to be actuated by said handle, wherein said needle driver is configured to drive a needle installed within said end effector (Figure 3; 42 | [¶ 0070]); and a needle track configured to guide the needle installed within said end effector through a rotary needle firing stroke (Figure 4; 26), wherein said end effector is configured to accommodate suturing needles having different sizes ([¶ 0164]), but it does not specifically teach the firing drive actuated by a motor, or a control circuit configured to sense the size of the suturing needle installed within said end effector, and adjust the actuation stroke of said motor to accommodate the size of the suturing needle installed within said end effector.
However, the Meade reference teaches a surgical suturing system (Meade; Figure 93; 900), wherein the reference teaches that the system may be actuated through a motor (Meade; [¶ 0092]), and further teaches the system may be controlled through a robotic manipulator, and additionally teaches a needle position detection system, which includes a needle position detection circuit which senses the position of the needle and provides needle position information to a computer to control the movements of the system (Meade; [¶ 0182]), while the Zemlok reference further teaches a surgical system which may be used to manipulate a treatment tool, wherein the system includes a control system which may identify information to the system including the size of a loading unit, the cartridge length, the type of the loading unit, status of the cartridge, and proper engagement, and utilize the information to adjust the actuation of the treatment tool to accommodate the specific identification information of the treatment tool such as by adjusting a clamping force, speed of clamping and firing and end of stroke for the various cartridges (Zemlok; [¶ 0154]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical suturing system of the Papa reference be actuated by a motor controlled by a robotic manipulator as in the Meade reference as an alternative to manual operation that allows for computer assisted actuation that may be monitored through a display (Meade; [¶ 0182]), and to further have said computerized control system sense identification information of the suturing needle cartridge of the Papa reference such as the size of the loading unit, and adjust the actuation stroke of said robotic manipulator to accommodate the size of the suturing needle installed within said end effector as in the Zemlok reference to utilize the information associated with the needle cartridge to adjust the manipulation of the loading unit for the various needle cartridges (Zemlok; [¶ 0154]).
Concerning claim 2, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Meade reference teaches that the computer system may display needle information into a display (Meade; [¶ 0182]), therein making it obvious to display to a user the identification information, such as the size of the needle installed within said end effector.
Concerning claims 3 and 4, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Papa reference teaches that the end effector may accommodate suturing needles of different sizes ([¶ 0164]), wherein it would be obvious to a person having ordinary skill in the art to have the different sizes include different diameters and circumferential lengths.
Concerning claims 5 and 6, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Zemlok reference teaches the control circuit adjusting the clamping forces or speed of the loading unit (Zemlok; [¶ 0154]), wherein if the teachings were applied to a needle cartridge end effector it would be obvious to alter the forces and speed of the needle by changing the speed of the motor or the rotations of the motor.
Concerning claim 7, the Papa et al. prior art reference teaches a surgical suturing system (Figure 83; 3510), comprising: a shaft (Figure 83; 3516); a firing drive (Figure 3; 30); an end effector extending distally from said shaft (Figure 83; 3514), wherein said end effector comprises: a needle driver configured to be actuated by said firing drive, wherein said needle driver is configured to drive a needle installed within said end effector (Figure 3; 42 | [¶ 0070]); and a needle track configured to guide the needle installed within said end effector through a rotary needle firing stroke (Figure 4; 26), wherein said end effector is configured to receive suturing needles having different circumference lengths ([¶ 0164]), but it does not teach the system including a control circuit configured to sense the circumference length of the suturing needle installed within said end effector, and adjust the actuation stroke of said needle driver to accommodate the circumference length of the suturing needle installed within said end effector.
However, the Meade reference teaches a surgical suturing system (Meade; Figure 93; 900), wherein the reference teaches that the system may be actuated through a motor system (Meade; [¶ 0092]), and further teaches the system may be controlled through a robotic manipulator, and additionally teaches a needle position detection system, which includes a needle position detection circuit which senses the position of the needle and provides needle position information to a computer to control the movements of the system (Meade; [¶ 0182]), while the Zemlok reference further teaches a surgical system which may be used to manipulate a treatment tool, wherein the system includes a control system which may identify information to the system including the size of a loading unit, the cartridge length, the type of the loading unit, status of the cartridge, and proper engagement, and utilize the information to adjust the actuation of the treatment tool to accommodate the specific identification information of the treatment tool such as by adjusting a clamping force, speed of clamping and firing and end of stroke for the various cartridges (Zemlok; [¶ 0154])..
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical suturing system of the Papa reference be actuated by a motor controlled by a robotic manipulator as in the Meade reference as an alternative to manual operation that allows for computer assisted actuation that may be monitored through a display (Meade; [¶ 0182]), and to further have said computerized control system sense identification information of the suturing needle cartridge of the Papa reference such as the size of the loading unit, and adjust the actuation stroke of said robotic manipulator to accommodate the size of the suturing needle installed within said end effector as in the Zemlok reference to utilize the information associated with the needle cartridge to adjust the manipulation of the loading unit for the various needle cartridges (Zemlok; [¶ 0154]).
Concerning claim 8, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 7, wherein the Meade reference teaches that the computer system may display needle information into a display (Meade; [¶ 0182]), therein making it obvious to display to a user the identification information, such as the circumference length of the needle installed within said end effector.
Concerning claims 9 and 10, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 7, wherein the Zemlok reference teaches the control circuit adjusting the clamping forces or speed of the loading unit (Zemlok; [¶ 0154]), wherein if the teachings were applied to a needle cartridge end effector it would be obvious to alter the forces and speed of the needle by changing the speed of the motor or the rotations of the motor.
Concerning claims 15 and 16, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Zemlok reference teaches the control circuit being configured to accommodate loading units and cartridges having different lengths and may utilize the information provided by the different loading units and cartridges to adjust the speed of firing and end stroke (Zemlok; [¶ 0154]), wherein it would be obvious to apply this teaching to the Papa, Meade, and Zemlok combination and have the control circuit be configured to accommodate suturing needles having different lengths and to adjust said actuation stroke by adjusting a length of a stroke path of said needle firing stroke.
Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade (US 2018/0242967) in view of Overmyer et al. (US 2015/0272557, hereinafter Overmyer)
Concerning claims 11, 12, and 14, the Meade prior art reference teaches a surgical instrument configured to apply a suture to the tissue of a patient (Figure 1; 50), comprising: an end effector (Figure 1; 56), comprising: a replaceable suture cartridge comprising a suture removably stored therein (Figure 2A; 88); and an actuator configured to deploy the suture (Figure 2B; 70); a handle (Figure 1; 60); an electric motor configured to drive said actuator ([¶ 0092]); a control circuit configured to control said electric motor with a sensing system in communication with said control circuit ([¶ 0182]), but it does not specifically teach a lockout, wherein the sensing system is configured to determine when said lockout is engaged.
However, the Overmyer reference teaches a surgical instrument comprising an end effector (Figure 1; 2208) and a replaceable cartridge (Figure 1; 10006), wherein the system includes a lockout configurable in a locked configuration and an unlocked configuration, wherein said lockout is in said locked configuration when said replaceable cartridge is not in said end effector ([¶ 0148]), wherein said lockout prevents an actuator from being actuated when said lockout is in said locked configuration, wherein said lockout is in said unlocked configuration when said replaceable suture cartridge is positioned in said end effector, and wherein said lockout permits said actuator actuate when said lockout is in said unlocked configuration ([¶ 0151]); a handle (Figure 1; 2202); an electric motor configured to drive said actuator a control circuit configured to control said electric motor (Figure 3; 2216), and a sensing system configured to determine when said lockout is in said locked configuration, wherein said sensing system is in communication with said control circuit, wherein said control circuit prevents the actuation of said electric motor when said sensing system determines that said lockout is in said locked configuration, which may in turn indirectly result in the prevention of actuation of the actuator ([¶ 0151]), and wherein said lockout is in said unlocked configuration when said replaceable suture cartridge is positioned in said end effector and said replaceable suture cartridge has not been completely expended ([¶ 0148]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical instrument of the Meade reference include the lockout system of the Overmyer reference, and to have the sensing system of the Meade reference determine when the lockout is in said locked configuration and further prevents the actuator from being actuated by preventing the motor from being actuated when said sensing system determines that said lockout is in said locked configuration as in the Overmyer reference to indicate to a user when a cartridge is properly installed (Overmyer; [¶ 0148]).
Concerning claim 13, the combination of the Meade and Overmyer references as discussed above teaches the surgical instrument of claim 11, wherein the Overmyer reference further teaches that the control circuit may provide visual feedback to the user when said sensing system determines that said lockout is in said locked configuration ([¶ 0151]), wherein the reference states that the system may provide various types of feedback as an alternative to visual, including haptic feedback ([¶ 0137]).
Concerning claim 17, the combination of the Meade and Overmyer references as discussed above teaches the surgical instrument of claim 11, wherein the Overmyer reference further teaches that upon installation of a new cartridge, with said cartridge being positioned in said end effector, the sensing system may place the lockout in said unlocked configuration, and would continue to be in said unlocked configuration when the cartridge is partially expended ([¶ 0151]), wherein it would be obvious to have the lockout of the Meade and Overmyer operate in the same manner with the replaceable suture cartridge.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/9/2022